DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 10 and 11 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2016/0109575 to Oggier et al.

	With regard to claim 1, Oggier discloses an image processing method, comprising: 
	irradiating flashing light to a surface of an object based on a spreading signal obtained by spread spectrum modulation (paragraphs [0050] and [0053], see last two sentences of [0053], Oggier describes modulation using techniques of phase hopping, frequency hopping, chirping or other division multiple access approaches); 
receiving reflected light from the surface of the object and outputting a signal including image information (paragraphs [0001], [0008], [0012], [0050], [0057], [0062]); 
filtering for eliminating noise including a low-frequency component from the signal including the image information (paragraphs [0017], [0060], [0062], Oggier discloses band pass filters to acquire specific wave-length ranges); 
inverse-spreading and demodulating a signal after the filtering (demodulation when modulating by chirping corresponds to inverse-spreading and demodulating, whereby demodulating is also mentioned in paragraphs [0024] and [0055]); and 
outputting an image reflecting a state of the surface of the object based on a signal obtained by the demodulating (paragraph [0012]).

With regard to claim 2, Oggier discloses the image processing method according to claim 1, wherein the spreading signal obtained by the spread spectrum modulation is obtained by multiplying a spreading code composed of a pseudo random noise (PN)-sequence with a signal generated by applying primary modulation to a reference signal (paragraphs [0028], [0033], [0053] and [0058]).

With regard to claim 6, Oggier discloses the image processing method according to claim 1, wherein the irradiating the flashing light includes irradiating flashing light including a plurality of lights with different wavelengths (paragraph [0058], Oggier teaches a plurality of lights at different wavelengths).

With regard to claim 7, Oggier discloses the image processing method according to claim 1, wherein the irradiating the flashing light includes irradiating flashing light from a plurality of different directions (Figs. 5-8, light is flashed from different directions).

the image processing method according to claim 1, wherein the object comprises a moving object (paragraph [0019] describes the measurement of moving objects).

With regard to claim 10, the discussion of claim 1 applies.  Oggier discloses a system performing the steps of claim 1 including light source and imager (Fig. 8) and display (Fig. 7).

With regard to claim 11, the discussion of claim 2 applies.



Claim 9 is rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2015/0010201 to Burini et al.

With regard to claim 9, Burini discloses an image processing method, comprising:
preparing an image embedded in a video image to be displayed on a display screen, wherein the embedded image is displayed by lighting pixels of the display screen based on a spreading signal obtained by spread spectrum modulation (paragraphs [0001], [0003], [0010]-[0013], [0026], claim 9, discloses an alternative type of illumination source to claims 1 and 10, (display screen instead of flashing tamps) and does not specify a method step outputting an image reflecting a state of a surface of the object. It deals with image processing in general, without necessary any link to surface characterization of objects); 
shooting the video image including the embedded image displayed on the display screen (paragraphs [0001], [0003], [0010]-[0013], [0026], the watermarked image is imaged in order to detect the watermark); 
filtering for eliminating noise including a low-frequency component from a signal of the shot video image (paragraph [0026], the image is filtered with a high pass filter to increase signal to noise ratio); 
inverse-spreading and demodulating a signal after the filtering; and outputting the embedded image based on a signal obtained by the demodulating (paragraph [0010], watermark is embedded by spread spectrum modulation and the demodulation step corresponds to inverse spreading).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPN 2016/0109575 to Oggier and the Applicant cited publication titled “Video Image Stereo Matching Using Phase-Locked Loop Techniques” by Miller et al. and USPN 2013/0002882 to Onozawa et al. 


With regard to claims 3 and 12, Oggier discloses the image processing method according to claim 2, but does not explicitly disclose wherein the spreading code includes a longest series (MLS) code with a length L.
Miller discloses (PN-sequence, MLS code) first paragraph of the chapter "methods - basic concept on page 113. The basic concept of considering modulation and demodulation concept from communication theory is well-known is the art. 
This is well known from the communication theory with regard to modulation and demodulation. This is confirmed in Onozawa, that shows that spread code sequence, PN sequence and in particular MLS-sequence, also called "M-sequence", are commonly used in vision sensors in order to separate ambient light from IR light (Onozawa, [0094], [0095], [0103]), whereby it is noted that IR light is also used in Oggier ([0012], [0021], [0057]) with the aim to separate IR light from ambient light ([0009] e.g.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the MLS code as taught by Miller and Onozawa in the operation of Oggier in order to separate ambient light from IR light.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPN 2016/0109575 to Oggier and USPN 2015/0010201 to Burini.

With regard to claims 4 and 13, Oggier discloses the image processing method of claim 1, but does not explicitly teach wherein the filtering includes processing the signal including the image information using a high-pass filter and selectively using a special filter.  High-pass and low-pass filters are commonly used in digital image processing to perform image enhancements and noise reduction, such filters working in the spatial domain or in the . 
	

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPN 2016/0109575 to Oggier and USPN 2013/0335531 to Lee et al.
With regard to claims 5 and 14, Oggier teaches several different types of patterns are considered in [0064], including random, pseudo-random or regular such as stripe patterns.  A grid pattern is one of the most commonly used light patterns for mapping surfaces and is another type of regular pattern.  Oggier suggests that many different patterns may be used in addition to the ones listed.  Lee teaches a similar system for projecting light onto a surface being imaged for 3D measurement purposes and explicitly teaches that a grid pattern is used (Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a grid pattern as taught by Lee and as well known in the art in addition to the patterns described by Oggier in order to provide another pattern for measuring the surface.  
With regard to claim 14, the discussions of claims 5 and 6 apply.


Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669